Title: To James Madison from James McHenry, 5 March 1789
From: McHenry, James
To: Madison, James


Dear Sir.
Baltimore 5 March 1789.
I did not learn till just now that you lodged in Town last night or I should have taken the liberty to have requested you to have called down, My brothers indisposition confining me almost entirely to his bed chambre.
Col. Ballard formerly of your State is desirous of seeing you. He will have some business with Congress in which your good opinion may be of infinite service to him. He is deserving of notice, and I shall recommend him to the General. Yours sincerly
James McHenry
